Case 1:20-cv-01157-STA-cgc Document 17 Filed 03/01/21 Page 1 of 9                      PageID 137




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


DANITA WOODS,                                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )               No. 1:20-cv-01157-STA
                                              )
HARDERMAN COUNTY                              )
GOVERNMENT, et al.,                           )
                                              )
       Defendants.                            )
                                              )


        ORDER GRANTING DEFENDANTS’ PARTIAL MOTION TO DISMISS



       Before the Court is Defendants’ Partial Motion to Dismiss pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure, filed on September 21, 2020. (ECF No. 13.) On October 29,

2020, Plaintiff filed a Memorandum of Facts and Law in Opposition to Defendant’s Motion (ECF

No. 15) and, on October 31, 2020, Defendants filed a Reply to Plaintiff’s Response. (ECF No. 16.)

For the reasons discussed below, this Motion is GRANTED.

                                         BACKGROUND

       Plaintiff’s Complaint alleges that Defendants violated § 42 U.S.C. 1983, the Civil Rights

Act, by infringing on her Due Process rights under the Fourteenth Amendment and through an

illegal search and seizure, unlawful arrest, and the unlawful use of excessive force, implicating the

Fourth Amendment and the Tennessee Governmental Tort Liability Act (TGTLA). (ECF No. 1.)

Plaintiff alleges that, on July 18, 2019, she was driving home when Defendant Vincent Hunt, a

deputy officer employed with the Hardeman County Sheriff’s Department, recognized her, and
Case 1:20-cv-01157-STA-cgc Document 17 Filed 03/01/21 Page 2 of 9                      PageID 138




attempted to pull her over for the purpose of serving her with civil papers. Plaintiff continued to

her home, followed by Officer Hunt. Officer Hunt knocked on her door and Plaintiff opened it to

address the Officer, at which time Officer Hunt “grabbed her” allegedly slamming her against the

outer wall of the Plaintiff’s residence and physically tearing the front door from the Plaintiff’s

property. (Id. ¶ 3.) Defendant subsequently arrested Plaintiff and executed an affidavit of arrest,

accusing Plaintiff of attempting to evade arrest, resisting a stop, and disobeying a police officer.

(Id. ¶ 4.) Plaintiff was then detained for about twelve hours, was charged with crimes she allegedly

did not commit, and had to post bail and incur legal fees, only to have the charges dismissed at a

preliminary hearing. (Id.).

                                   STANDARD OF REVIEW

       A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal

sufficiency of the complaint. RMI Titanium Co. v. Westinghouse Elec. Corp., 78 F.3d 1125, 1134

(6th Cir. 1996). A complaint need not contain “detailed factual allegations,” but it must contain

more than “labels and conclusions” or “a formulaic recitation of the elements of a cause of action.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint does not “suffice if it

tenders ‘naked assertions’ devoid of ‘further factual enhancement.’” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (quoting Twombly, 550 U.S. at 557).

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The plausibility standard “does not impose a




                                                 2
Case 1:20-cv-01157-STA-cgc Document 17 Filed 03/01/21 Page 3 of 9                       PageID 139




probability requirement at the pleading stage; it simply calls for enough facts to raise a reasonable

expectation that discovery will reveal evidence of illegal [conduct].” Twombly, 550 U.S. at 556.

                                            ANALYSIS

       Plaintiff filed this lawsuit on July 19, 2020, pursuant to 42 U.S.C. § 1983, and the

Tennessee Governmental Tort Liability Act. Plaintiff asserts that, consequent to being subjected

to an unlawful search and seizure, arrest, and excessive force by Officer Hunt and the Hardeman

County Sheriff’s Department, she was deprived of her Fourth and Fourteenth Amendment rights.

Additionally, Defendants’ actions were negligent and resulted in the infliction of emotional

distress. In response, Defendants argue 1) that the suit against Vincent Hunt in his official capacity

should be dismissed; 2) that all Fourteenth Amendment claims should be dismissed; and 3) that all

TGTLA claims should be dismissed, because the TGTLA’s “civil rights exception” and exception

relating to infliction of mental anguish entitle Hardeman County to sovereign immunity. The

Court will address each argument in turn.

          I.   42 U.S.C. § 1983 Claims Against Officer Hunt in His Official Capacity

       Plaintiff’s claims against Officer Hunt in his official capacity are redundant. “[O]fficial-

capacity suits generally represent only another way of pleading an action against an entity of which

an officer is an agent.” Hafer v. Melo, 502 U.S. 21, 25 (1991) (emphasis added). “Official-capacity

suits are, for all intents and purposes, treated as suits against the municipality....” Shorts v.

Bartholomew, 255 F. App'x 46, 49 n.4 (6th Cir. 2007) (citing Hafer v. Melo, 502 U.S. 21, 25

(1991)); Foster v. Michigan, 573 F. App'x 377, 390 (6th Cir. 2014). Thus, where the entity is

named as a defendant, as it is here, an official-capacity claim is redundant. Foster, 573 F. App'x.

at 390 (citing Faith Baptist Church v. Waterford Twp., 522 F. App'x. 322, 327 (6th Cir. 2013)

(“Having sued ... the entity for which [plaintiff] was an agent, the suit against [plaintiff] in his



                                                  3
Case 1:20-cv-01157-STA-cgc Document 17 Filed 03/01/21 Page 4 of 9                      PageID 140




official capacity was superfluous.”)); cf. Shorts, 255 F. App'x at 57-60 (6th Cir. 2007) (allowing

the plaintiff to proceed with his official-capacity claim—which the Court acknowledged was

actually against the County—because the plaintiff, in his “inartful pleadings” (Id. at 51), did not

assert the same claim against the County as he did against the official).

       Here, Plaintiff claims that both Officer Hunt and Hardeman County violated her

Constitutional rights by unlawfully searching and seizing Plaintiff, arresting her, and using

excessive force on her. In Plaintiff’s response to Defendants’ argument, Plaintiff herself

acknowledges that official capacity suits generally represent only another way of pleading an

action against an entity, without distinguishing why the official capacity suit against Officer Hunt

in this particular case should be preserved. Because to maintain such a claim against both the

deputy sheriff in his official capacity and Hardeman County would be redundant, Plaintiff's

official-capacity claim against Vincent Hunt is DISMISSED.

       II. Fourteenth Amendment Claims

       Count One of the Complaint alleges that Defendants violated Plaintiff’s Due Process rights

under the Fourteenth Amendment. Defendants respond that Plaintiff’s Constitutional claims are

covered by the Fourth Amendment and should be analyzed under that Amendment, as opposed to

general substantive due process rights. This Court is persuaded by Defendants’ arguments.

       The Fourth Amendment protects the “right of the people to be secure in their persons,

houses, papers, and effects, against unreasonable searches and seizures.” Unreasonable seizure,

unlawful arrest, and warrantless entry are civil rights violations squarely protected by the Fourth

Amendment. See, e.g., Stahl v. Coshocton Cnty., 754 F. App'x 335, 340 (6th Cir. 2018). In

Graham v. Connor, which Defendant relies upon, the Supreme Court held that “all claims that law

enforcement officers have used excessive force—deadly or not—in the course of an arrest,



                                                 4
Case 1:20-cv-01157-STA-cgc Document 17 Filed 03/01/21 Page 5 of 9                        PageID 141




investigatory stop, or other ‘seizure’ of a free citizen should be analyzed under the Fourth

Amendment and its ‘reasonableness’ standard, rather than under a ‘substantive due process’

approach.” 490 U.S. 386, 395, 109 S. Ct. 1865, 1873, 104 L. Ed. 2d 443 (1989) (emphasis in

original). However, the Court clarified its holding in Graham, elaborating that it, “does not hold

that all constitutional claims relating to physically abusive government conduct must arise under

either the Fourth or Eighth Amendments; rather, Graham simply requires that if a constitutional

claim is covered by a specific constitutional provision, ... the claim must be analyzed under the

standard appropriate to that specific provision, not under the rubric of substantive due

process.” United States v. Lanier, 520 U.S. 259, 272 n. 7, 117 S.Ct. 1219, 137 L.Ed.2d 432 (1997).

The Sixth Circuit has held that “[w]hich amendment applies depends on the status of the plaintiff

at the time of the incident, whether free citizen, convicted prisoner, or something in

between.” Lanman v. Hinson, 529 F.3d 673, 680 (6th Cir. 2008) citing Gravely v. Madden, 142

F.3d 345, 348–49 (6th Cir.1998)).

       The relevant question then, which neither Plaintiff nor Defendants address, is Plaintiff’s

status at the time of her arrest and seizure by Officer Hunt. Plainly, from Plaintiff’s own

description, Plaintiff was, and considered herself to be, a free citizen at the time of the incident,

evinced by her refusal to acquiesce to Officer Hunt’s attempt to conduct a traffic stop. Because

Plaintiff was a free person, and the use of force occurred in the course of an arrest or other seizure,

then Plaintiff's claim arises under the Fourth Amendment and its reasonableness standard. 395,

109 S.Ct. 1865; Lanman, 529 F.3d 673, 680 (“[T]he Fourth Amendment reasonableness standard

generally applies any time a government official seizes a free citizen with the purpose of

potentially creating an involuntary custodial relationship with the State.”) The underlying actions

purportedly implicating the Fourteenth Amendment are seizure, arrest, and use of excessive force.



                                                  5
Case 1:20-cv-01157-STA-cgc Document 17 Filed 03/01/21 Page 6 of 9                           PageID 142




As discussed above, those violations are squarely protected by the Fourth Amendment. Therefore,

Plaintiff’s Fourteenth Amendment claims are DISMISSED.

       III. Immunity from TGTLA Claims

       In addition to the civil rights claims under § 1983, Plaintiff also alleges claims under the

Tennessee Governmental Tort Liability Act (“TGTLA”), Tenn. Code Ann. § 29-20-101 et seq. In

Tennessee, the TGTLA is the exclusive remedy for claims against a governmental entity such as

Hardeman County. See Austin v. Shelby County, 640 S.W.2d 282 (1982). See also Doyle v. Frost,

49 S.W.3d 853, 857 (Tenn. 2001) (discussing that the TGTLA governs claims against counties,

municipalities, and other local governmental agencies).          Under the TGTLA, the County “is

generally subject to suit for civil claims sounding in negligence with certain enumerated

exceptions.” Campbell v. Anderson Cnty., 695 F. Supp. 2d 764, 777 (E.D. Tenn. 2010) (citations

omitted). Thus, while the TGTLA removes immunity for an “injury proximately caused by a

negligent act or omission of any employee within the scope of his employment,” it also provides

a list of exceptions which prevents the municipality from being sued.                       See Johnson

v. City of Memphis, 617 F.3d 864, 872 (6th Cir. 2010) (citing Tenn. Code. Ann. § 29–20–

205). “[I]njuries that ‘arise[ ] out of ... civil rights’ are one such exception, that is, sovereign

immunity continues to apply in those circumstances.” Id. The TGTLA's “civil rights” exception

includes   claims    arising   under §   1983, and     a plaintiff cannot      seek    to    circumvent

the County's immunity by couching its civil rights claim as one of negligence. Id. See Hale v.

Randolph, 2004 WL 1854179 (E.D. Tenn. 2004) (“Because Hale asserts his false imprisonment,

assault and battery, and negligence per se claims against the City in the context of a civil rights

case, his alleged injuries arise out of ‘civil rights’ and the City is entitled to immunity from suit on

these claims pursuant to the “civil rights” exception in Tenn. Code Ann. § 29–20–205(2).”) See



                                                   6
Case 1:20-cv-01157-STA-cgc Document 17 Filed 03/01/21 Page 7 of 9                        PageID 143




also Brooks v. Sevier County, 279 F. Supp. 2d 954, 960 (E.D. Tenn. 2003) (explaining that

governmental entities retain immunity when a claim rooted in the conduct of employees is “in

essence a claim for negligent violation of civil rights.”)

       In Johnson v. City of Memphis, the Sixth Circuit Court of Appeals determined that a widow

could not add a state law negligence claim to her § 1983 suit alleging Fourth Amendment

violations by police officers because the negligence claim “[arose] out of the same circumstances

giving rise to her civil rights claim.” Johnson, 617 F.3d at 872.

       The district court found that ‘[a]ll of Plaintiffs' claims against the City as an
       employer are in essence claims for violation of Johnson's constitutional rights.’ The
       district court found that the claim fell under the “civil rights” exception, and that
       the City is therefore immune under the GTLA. This is consistent with the results
       reached by the majority of district courts addressing this issue ...

       Plaintiffs' claim regarding the dispatcher's negligence arises out of the same
       circumstances giving rise to her civil rights claim under § 1983. It therefore falls
       within the exception listed in § 29-20-205, and the City retains its immunity ...

       Because the plain language of the GTLA preserves immunity for suits claiming
       negligent injuries arising from civil rights violations, we find that the district court
       did not err in denying Plaintiffs' motion to amend and reinstate her state law claim.

       Id. at 872. Here, as in Johnson, Plaintiff’s state law claims against Defendant Hardeman

County arise out of the same circumstances giving rise to her § 1983 civil rights claims. Therefore,

those claims are barred by TGTLA's retention of immunity for injuries arising from civil rights.

       Additionally, Plaintiff’s claims of negligent and intentional infliction of emotional distress

are also precluded under the TGTLA. The TGTLA provides, in pertinent part, that immunity from

suit of all governmental entities is removed “for injury proximately caused by a negligent act or

omission of any employee within the scope of his employment, except if the injury arises out of ...

(2) … infliction of mental anguish ....” T.C.A. § 29–20–205(2). Thus, Plaintiff’s suit against




                                                  7
Case 1:20-cv-01157-STA-cgc Document 17 Filed 03/01/21 Page 8 of 9                            PageID 144




Hardeman County for negligent and intentional infliction of emotional distress is expressly barred.

See Dillingham v. Millsaps, 809 F. Supp. 2d 820, 853 (E.D. Tenn. 2011).

        Alternatively, the Court declines to exercise supplemental jurisdiction over Plaintiff's state

law claims. See Spurlock v. Whitley, 971 F. Supp. 1166, 1185 (M.D. Tenn. 1997) (holding that “the

exclusivity provision of the TGTLA provides a compelling reason for this Court to decline

supplemental jurisdiction of the TGTLA claim”). Section 1367(c) of Title 28 provides that

“district courts may decline to exercise supplemental jurisdiction over a claim.... if ... (3) the district

court has dismissed all claims over which it has original jurisdiction, or (4) in exceptional

circumstances, there are other compelling reasons for declining jurisdiction.” The Sixth Circuit

has determined that “the Tennessee legislature expressed a clear preference that TGTLA claims

be handled by its own state courts. This unequivocal preference of the Tennessee legislature is an

exceptional circumstance for declining jurisdiction” for this Court to decline supplemental

jurisdiction of the TGTLA claim”). Gregory v. Shelby Cnty, 220 F.3d 433, 446 (6th Cir.

2000) overruled on other grounds in Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep't of Health

& Human Res., 532 U.S. 598 (2001). See also Beddingfield v. City of Pulaski, 666 F. Supp. 1064,

1064–66 (M.D. Tenn.), rev'd on other grounds, 861 F.2d 968 (6th Cir. 1988) (declining to exercise

jurisdiction over pendent state law claims of wrongful death and violation of the Tennessee

Constitution “in the face of the limitations upon suability specified in Tenn. Code Ann. § 29–20–

307.”). Accordingly, the Court declines to accept supplemental jurisdiction over Plaintiff's state

law claims pursuant to the “exceptional circumstance” of the TGTLA's exclusive jurisdiction

provision. The civil rights claims and claims arising out of the infliction of mental anguish for

which the County has not waived immunity are DISMISSED.

                                            CONCLUSION



                                                    8
Case 1:20-cv-01157-STA-cgc Document 17 Filed 03/01/21 Page 9 of 9           PageID 145




      In sum, Defendant’s Partial Motion to Dismiss is GRANTED. Vincent Hunt is

DISMISSED from this action. Plaintiff’s Fourteenth Amendment Claim under the Due Process

Clause of the Fourteenth Amendment is DISMISSED. Furthermore, Plaintiff’s claims against

Hardeman County covered by the TGTLA are DISMISSED.

      IT IS SO ORDERED.



                                        s/ S. Thomas Anderson
                                        S. THOMAS ANDERSON
                                        CHIEF UNITED STATES DISTRICT JUDGE

                                        Date: March 1, 2021.




                                           9
